DETAILED ACTION
Claims 1-17 are pending for consideration following applicant’s amendment filed 2/12/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of fluid pressure sources (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6a and 6b (supplied on the amended drawings filed 2/12/2021).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 7 recites the limitation "the housing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the deforming element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gledhill (GB 1096323).
Regarding Claim 1, Gledhill discloses a fluid pressure regulator (Figure 1 especially) comprising: at least one fluid inlet conduit (including 5) for connection to a pressurised fluid source (the inlet conduit is connected to the fluid pressure line which inherently includes a pressurized fluid source in order to provide fluid pressure); an outlet conduit 4; and an elastically expansible chamber 19 (chamber 19 is elastically 8) arranged between and fluidly connected in series to the at least one fluid inlet conduit 5 and the outlet conduit 4 (the chamber extends between these conduits as shown in Figure 1; additionally, fluid may travel from conduit 5 to the chamber 19 and subsequently to the outlet 4, thereby placing chamber 19 between and in series with 5 and 4), the elastically expansible chamber being configured to elastically deform (via spheres 17) the at least one fluid inlet conduit (at portion 7) upon expansion (expansion of chamber 19 acts on spheres 17) to modify the cross sectional area of the at least one fluid inlet conduit (modifies the cross sectional area of the inlet at ports 11).
Regarding Claim 2, Gledhill further discloses a plurality of fluid inlet conduits (at ports 11), each deformable by the elastically expansible chamber 19 upon expansion thereof (each inlet conduit at port 11 is defined partially by the surface of diaphragm 7 which is deformable by expansible chamber 19 via spheres 17
Regarding Claim 3, Gledhill further discloses the fluid inlet conduits (at ports 11) are circumferentially symmetrically arranged about a centreline of the outlet conduit 4 (as shown in Figure 1).
Regarding Claim 4, Gledhill further discloses a manifold (the downstream end of 6 provides a manifold to connect the upstream end 5 to ports 11) connecting the fluid inlet conduits (inlet conduits at ports 11).
Regarding Claim 5, Gledhill further discloses the elastically expansible chamber 19 comprises at least one deforming element 8 on an external surface thereof for engaging a respective fluid inlet conduit (engaging via spheres 17).
Regarding Claim 6, Gledhill further discloses a housing (including 1 and 2) surrounding the at least one fluid inlet conduit and the outlet conduit (1 and 2 surrounding the inlet conduit and outlet conduit as shown in Figure 1).
Regarding Claim 7, Gledhill further discloses the housing (for the purpose of this claim, the housing is seen to include elements 1, 2 and connected element 6) comprises at least one anvil element 13 on an internal surface thereof (13 provides an “internal surface” of the housing relative to outer components 1 and 2) opposed to the deforming element 8 whereby the fluid inlet conduit (at delimiting surface 7) is deformed between the deforming element 8 and the anvil element 13.
Regarding Claim 9, Gledhill further discloses the expansible chamber 19 comprises a non-expansible portion (outer casing 1 is a non-expansible portion of the expansible chamber) and at least one expansible portion (diaphragm 8), wherein each of the at least one expansible portions 8 is configured upon expansion to modify the 17).
Regarding Claim 10, Gledhill further discloses the expansible chamber 19 comprises a flexible material (8 is inherently flexible to achieve the desired function of forcing spheres 17 to press diaphragm 7).
Regarding Claim 11, Gledhill further discloses the expansible chamber is metallic, elastomeric or composite (8 is rubber as shown by the cross-hatching in accordance with MPEP 608).
Regarding Claim 12, Gledhill is seen as further disclosing the pressure regulator is additively manufactured (the recitation that the regulator is “additively manufactured” is a product-by-process type limitation which does not define over the structure disclosed by Gledhill; any of the elements of Gledhill are capable of being additively manufactured and having an identical structure to that disclosed by Gledhill).
Regarding Claim 16, Gledhill discloses a fluid pressure regulator (Figure 1 especially) comprising: at least one fluid inlet conduit (including 5) for connection to a pressurised fluid source (the inlet conduit is connected to the fluid pressure line which inherently includes a pressurized fluid source in order to provide fluid pressure); an outlet conduit 4; and an elastically expansible chamber 19 (chamber 19 is elastically expansible via expansion of diaphragm 8) arranged between the at least one fluid inlet conduit 5 and the outlet conduit 4 (the chamber extends between these conduits as shown in Figure 1), the elastically expansible chamber being configured to elastically deform (via spheres 17) the at least one fluid inlet conduit (at portion 7) upon expansion (expansion of chamber 19 acts on spheres 17) to modify the cross sectional area of the 11), wherein the at least one fluid inlet conduit, the outlet conduit and the elastically expansible chamber are arranged such that the direction of fluid flow through the at least one fluid inlet conduit is opposite to the direction of fluid flow through the elastically expansible chamber and through the outlet conduit (the flow through the inlet conduit at ports 11 is in a radial direction while flow from the expansible chamber 19 extends in an axial direction, at least along the surface of diaphragm 8, and the flow through the outlet conduit 4 extends in an axial direction; therefore, the flow through the inlet conduit – at least along a portion of the inlet conduit at 11 – is in a direction “opposite” to a direction of flow through the expansible chamber and the outlet conduit).
Claim(s) 1, 5-8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlor (CH 208807).
Regarding Claim 1, Schlor discloses a fluid pressure regulator comprising: at least one fluid inlet conduit 1 (upstream of 4) for connection to a pressurised fluid source (as shown in the figure, fluid flows through 1 and inherently flows from a fluid source); an outlet conduit 1 (downstream of 4); and an elastically expansible chamber (defined within 3) arranged between and fluidly connected in series to the at least one fluid inlet conduit and the outlet conduit (the chamber extends between these conduits as shown in the figure; additionally, fluid may travel from the upstream conduit 1 to the chamber within 3 and subsequently to the outlet conduit 1 via line 4, thereby placing the chamber within 19 between and in series with the upstream and downstream conduits 1), the elastically expansible chamber being configured to elastically deform the at least one fluid inlet conduit (at portion 2) upon expansion to modify the cross sectional area of 6 from the position shown in the figure).
Regarding Claim 5, Schlor further discloses the elastically expansible chamber comprises at least one deforming element 6 on an external surface thereof for engaging a respective fluid inlet conduit (as shown in the figure).
Regarding Claim 6, Schlor further discloses a housing (including 5 and the structure defining the conduits 1) surrounding the at least one fluid inlet conduit and the outlet conduit.
Regarding Claim 7, Schlor further discloses the housing 5 comprises at least one anvil element 7 on an internal surface thereof (coupled to the internal surface of the housing via 8 and 10) opposed to the deforming element 6 whereby the fluid inlet conduit is deformed between the deforming element and the anvil element (at portion 2).
Regarding Claim 8, Schlor further discloses the expansible chamber comprises a balloon 3.
Regarding Claim 10, Schlor further discloses the expansible chamber 3 comprises a flexible material (3 is inherently flexible to allow movement of 6 as desired).
Regarding Claim 12, Schlor is seen as further disclosing the pressure regulator is additively manufactured (the recitation that the regulator is “additively manufactured” is a product-by-process type limitation which does not define over the structure disclosed .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gledhill (GB 1096323) in view of Baker (US Patent Application 2004/0009107) or vice versa.
Regarding Claim 13, Gledhill discloses the fluid pressure regulator of claim 1 (as described above).  Gledhill does not disclose an aircraft evacuation system comprising: an inflatable evacuation slide; and a pressurised fluid source connected to the at least 
Baker teaches an aircraft evacuation system (abstract) comprising an inflatable evacuation slide (para. 0012); and a pressurised fluid source 12 connected to at least one inlet conduit 32 of a pressure regulator 34, wherein the system is configured to inflate the evacuation slide using flow from an outlet conduit 35 of the pressure regulator.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Gledhill such that the regulator is utilized in combination with an aircraft evacuation system as taught by Baker for the purpose of utilizing the regulator in an alternative manner known in the art in which fluid regulators are desired.
Alternatively, Baker teaches an aircraft evacuation system as claimed (as described above), however fails to teach the regulator as recited in claim 1.  Gledhill teaches a regulator having all of the elements recited in claim 1 as described above.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Baker such that the regulator is provided with an elastically expansible chamber to elastically deform at least one fluid inlet conduit as taught by Gledhill for the purpose of utilizing a regulator structure known in the art to control outlet pressure (it is noted that Baker is silent on the particular structure of the regulator).
Regarding Claim 14, Gledhill in view of Baker or vice versa further discloses an aspirator (38 as taught by Baker) wherein the system is configured to inflate the .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Patent Application 2004/0009107) in view of Gledhill (GB 1096323) as applied to claim 13 above, and further in view of Duggal (US Patent 5906340).
Regarding Claim 15, Baker does not disclose a plurality of pressurised fluid sources each connected to a respective inlet conduit of the pressure regulator.
Duggal teaches an escape slide system and further teaches a plurality of pressurised fluid sources (additional containers 30 may be used; col. 2, lines 63-66) each connected to an inlet conduit 31.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Baker to include an additional pressurised fluid source as taught by Duggal for the purpose of allowing for the use of two smaller containers rather than one larger container, thereby reducing replacement cost in the event that one container becomes damaged.  It is noted that both pressurised sources are coupled to the regulator inlet and subsequently coupled to both of the inlet conduits 11 (taught by Gledhill) and therefore each source is readable as connected to a respective inlet.  
Allowable Subject Matter
Claim 17 is allowed.
Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.
With respect to claim 1, applicant argues that the chamber 19 of Gledhill is not connected in series with inlet conduit 5 and outlet conduit 4 because fluid flows into and out of chamber 19 by the same channel.  These arguments are not persuasive because although chamber 19 is fed and relieved by the same channel, when looking at Gledhill as a whole, fluid may flow from inlet conduit 5 and reach chamber 19 – and fluid may exit chamber 19 and feed outlet conduit 4.  Therefore, chamber 19 is seen to be connected in series with inlet conduit 5 and outlet conduit 4.  Similarly, chamber 3 of Schlor may be fed from the inlet conduit and fluid may subsequently exit chamber 3 to feed the outlet conduit.
With respect to claim 16, applicant argues that Gledhill fails to teach the claimed opposite directions of fluid flow.  These arguments are not persuasive because the inlet conduit includes a radial path as described above (which is seen to be readable as “opposite” from the axial flow paths).  The fluid is seen to flow “through” chamber 19 because it moves within the chamber to flow in and out.  This limitation does not require a separate inlet and outlet of the chamber.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753